Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bain (D39441).
Bain teaches a food preparation apparatus comprising: 
a flat bottom with a base (fig. 1 ref. 1), wherein the flat bottom is formed of metal (pg. 1 col. 2 line 1) and has a front opening on one end (fig. 1 opposite side of handle) and an apex on an opposite end of the base (fig. 1; pg. 1 col. 2 lines 1-3 corners), and two sides of equal length between the base and the apex (fig. 1), wherein the two sides of equal length hold two raised side members (fig. 1 ref. 6, 7; col. 2 lines 8-10), the side members formed of metal (col. 2 lines 5-9).

The handle, formed of metal (col. 2 lines 5-6), and formed from the side members (col. 2 lines 4-8), over the open apex (fig. 1), wherein the handle extends from the apex in a direction away from the flat bottom and the apex (fig. 1), wherein a plane of the handle (fig. 2 ref. 5 axial plane relative topmost point of ref. 5) is parallel to the flat bottom (fig. 2 same axial plane), and the handle is trapezoidal (any plane within ref. 5 where width of wire is constant forming parallel relative top and bottom, i.e. width of bent wire and non-parallel relative first and second lengths) with a proximal end (fig. 1 any point downstream relative ref. 5) and a distal end (fig. 1 ref. 5), the proximal end is at the apex (fig. 1) and the proximal end is smaller than the distal end such that the handle tapers as it nears the apex (fig. 1).
It is noted the phrase “trapezoidal” is not a positive recitation of a shape but in the instant case relative a form and taken with respect to applicants drawings fig. 3, the closest teaching which includes rounded ends at ref. 42 and thus is taken with respect to a same first and second distal and proximal ends with non-parallel sides.  In addition the phrase is taken with respect to the defined “the proximal end is smaller than the distal end such that the handle tapers as it nears the apex”.
Wherein the flat bottom forms an isosceles triangle with a base (triangle base) and two equal sides, wherein the front opening is located along the base and the side members are located along the two equal sides (fig. 1).


    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale




Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792